698 F.2d 1286
Allen L. LAMAR, Petitioner-Appellee Cross-Appellant,v.L.A. STEELE, Respondent-Appellant Cross-Appellee.
No. 81-2045.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1983.

Mark White, Atty. Gen., Ann Kraatz, Kenneth Peterson, Asst. Attys. Gen., Austin, Tex., for respondent-appellant cross-appellee.
Johnson, Swanson & Barbee, Dan S. Boyd, Dallas, Tex., for petitioner-appellee cross-appellant.
Appeals from the United States District Court for the Southern District of Texas.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion Dec. 14, 1982, 5 Cir., 1982, 693 F.2d 559).
Before GARZA, POLITZ and WILLIAMS, Circuit Judges.
PER CURIAM:


1
The application for rehearing complains that our opinion would allow a 42 U.S.C. Sec. 1983 cause of action to be based on "mere words" or "idle threats."    This reflects a misperception of our holding.  Threats alone are not enough.  A section 1983 claim only accrues when the threats or threatening conduct result in a constitutional deprivation.


2
Subject to this explanation, and treating the suggestion for rehearing en banc as a petition for panel rehearing, it is ordered that the petition for panel rehearing is DENIED.  No member of the panel nor judge in regular active service of this court having requested that the court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure;  Local Fifth Circuit Rule 16), the suggestion for Rehearing En Banc is DENIED.